Citation Nr: 0805753	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-40 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as a residual of exposure to Agent Orange during 
service.

2.  Entitlement to service connection for hypothyroidism, to 
include as a residual of exposure to Agent Orange during 
service.

3.  Entitlement to service connection for epilepsy, to 
include as a residual of exposure to Agent Orange during 
service.

4.  Entitlement to service connection for a psychiatric 
disorder, claimed as a nervous condition.

5.  Entitlement to service connection for dermatitis, claimed 
as a skin disorder, to include as a residual of exposure to 
Agent Orange during service.

6.  Entitlement to service connection for sebaceous cysts of 
the arm and back, claimed as a skin disorder, to include as a 
residual of exposure to Agent Orange during service.

7.  Entitlement to service connection for a gastric ulcer.

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for duodenal ulcer 
disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from May 1966 
to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

The Board notes that the appellant has pursued this appeal 
without the assistance of a representative.  While he is free 
to proceed in this manner, the Board simply reminds him that 
assistance, and representation, is available from any number 
of sources, to include accredited veterans' service 
organizations.

The issues involving service connection for skin disorders as 
well as the issue involving reopening the claim for service 
connection for a duodenal ulcer are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  The service medical records do not show any diagnosis of 
hypertension, hypothyroidism, epilepsy, a psychiatric 
disorder, or a gastric ulcer during service.

3.  There is no medical evidence of record showing a 
diagnosis of hypertension, a gastric ulcer or epilepsy within 
the first year after the veteran separated from service.  

4.  There are current medical diagnoses of hypertension, 
hypothyroidism, alcohol dependence and depressive disorder.  

5.  There is no medical evidence of any diagnosis of epilepsy 
or of a current gastric ulcer disability.  

5.  There is no competent medical evidence linking any of the 
veteran's current medical disabilities to active service or 
to Agent Orange exposure during service.  


CONCLUSIONS OF LAW

1.  Hypertension, was not incurred in, or aggravated by, 
active military service, may not be presumed to have been 
incurred in service, and may not be presumed to have been 
incurred as a result of exposure to Agent Orange during 
service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 
2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2007).

2.  Hypothyroidism, was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
incurred as a result of exposure to Agent Orange during 
service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 
2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2007).

3.  Epilepsy, was not incurred in, or aggravated by, active 
military service, may not be presumed to have been incurred 
in service, and may not be presumed to have been incurred as 
a result of exposure to Agent Orange during service.  
38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 2002); 
38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2007).

4.  A psychiatric disorder, to include depression and alcohol 
dependence was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002);  38 C.F.R. § 3.303 (2007).  

5.  A gastric ulcer was not incurred in, or aggravated by, 
active military service, may not be presumed to have been 
incurred in service, and may not be presumed to have been 
incurred as a result of exposure to Agent Orange during 
service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 
2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Notice with respect to this 
information was provided the appellant in March 2006 and was 
followed by a readjudication of the claim in a January 2007 
supplemental statement of the case.  

With respect to the veteran's claims for service connection, 
the duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Board notes 
that such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
had an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  In this case, VA psychiatric and general 
medical examinations were conducted with respect to the 
veteran's claims for service connection in June 2003.  
Additionally, VA treatment records have been obtained.  
Consequently, the Board finds that VA did not have a duty to 
assist that was unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions and hearing testimony; and 
VA medical treatment records.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, with respect to the veteran's claims for service 
connection for a various disabilities, some of which are 
claimed as being due to Agent Orange exposure.   

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d).  
Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(d); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Hypertension, gastric ulcer and epilepsy may be presumed to 
have been incurred during active military service if either 
disability becomes manifest to a degree of 10 percent within 
the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

The law states that "no compensation shall be paid if the 
disability is a result of the person's own willful misconduct 
or abuse of alcohol or drugs."  38 U.S.C.A. § 1110 (West 
2002).  Put another way, for claims filed after October 31, 
1990 service connection cannot be granted for a disability 
that results from a veteran's own alcohol abuse.  VAOGCPREC 
2-97. 

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (2007).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f) (West 2002).  The evidence 
of record establishes that the veteran served in the Republic 
of Vietnam during the required period of time.  Accordingly, 
he is presumed to have been exposed to Agent Orange during 
such service.  

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are not satisfied, then the veteran's claim for 
service connection for Agent Orange related disorders shall 
fail.  338 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) 
(2007). 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

In the present case, the veteran essentially asserts that all 
disabilities claimed were developed due to exposure Agent 
Orange during active service.  In this case, the veteran's 
military records reveal that he served in the Army and 
received the Vietnam Service Medal as a result of service in 
Vietnam during the requisite period of time.  Service medical 
records also reflect that he had been in Vietnam.  
Accordingly, he is presumed to have been exposed to Agent 
Orange.  The Board will now address each claimed disability.  

A.  Hypertension

The veteran claims entitlement to service connection for 
hypertension.  He claims that Agent Orange exposure during 
service has caused this disability.  VA medical treatment 
records reveal a current diagnosis of hypertension which is 
confirmed by the June 2003 VA Compensation and Pension 
examination report.  Review of the veteran's service medical 
records does not show any diagnosis of hypertension during 
service.  On separation examination his blood pressure was 
142/80 and the veteran's vascular system was evaluated as 
being normal.  There is no evidence of a diagnosis of 
hypertension within the first year after the veteran 
separated from service and the veteran's blood pressure was 
noted as being 100/70 on a March 1978 VA examination report.  

The preponderance of the evidence is against the veteran's 
claim for service connection for hypertension as it is simply 
not one of the disabilities for which service connection may 
be granted on the presumptive basis of exposure to Agent 
Orange.  Moreover, there is no medical evidence showing a 
diagnosis of hypertension during service during service or 
within the first year after service.  There is no competent 
medical evidence linking the veteran's current hypertension 
to service, or to Agent Orange exposure during service.  
Accordingly, service connection must be denied.

B.  Hypothyroidism

The veteran claims entitlement to service connection for 
hypothyroidism.  There are current medical diagnoses of 
hypothyroidism of record.  The June 2003 VA examination 
report indicates that the veteran reported being diagnosed 
with the condition approximately 2 years prior.  However, a 
November 2001 VA medical examination report is of record and 
the veteran did not report having hypothyroidism at that 
time.  As such, the Board must conclude that the veteran was 
diagnosed with hypothyroidism at some time after November 
2001.  There is no evidence of any symptoms, or diagnosis of 
the disorder during service.  

The preponderance of the evidence is against the claim for 
service connection for hypothyroidism.  Again, this 
disability is simply not one of the disabilities for which 
service connection may be granted on the presumptive basis of 
exposure to Agent Orange.  Moreover, there is no medical 
evidence showing a diagnosis of hypothyroidism during 
service, and there is no competent medical evidence linking 
the veteran's current hypothyroidism disease to service, or 
to Agent Orange exposure during service.  Accordingly, 
service connection must be denied.

C.  Epilepsy

The veteran claims entitlement to service connection for an 
epilepsy as a residual of exposure to Agent Orange during 
service.  In November 2001, a VA psychiatric examination of 
the veteran was conducted.  The veteran reported that he was 
taken to the hospital the previous year after an "incident" 
which his brother considered to be epilepsy.  However, review 
of records indicated only treatment for alcohol dependence 
with no diagnosis of epilepsy being of record.  Subsequent VA 
examination in 2003 failed to diagnose this disability, and 
there is no diagnosis of epilepsy in the veteran's treatment 
records.  

The preponderance of the evidence is against the veteran's 
claim for service connection for epilepsy.  Simply put, there 
is no medical evidence of record showing that the veteran has 
this disability.  He has presented no evidence showing that 
he has epilepsy.  "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  . . .  In the 
absence of proof of present disability there can be no valid 
claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
see also Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  As such, service 
connection must be denied.  

D.  Psychiatric Disorder

The veteran claimed service connection for a "nervous 
condition," which the Board understands to be a psychiatric 
disorder.  Review of the veteran's VA medical treatment 
records reveals ongoing treatment for alcohol abuse and 
dependence.    Both VA psychiatric examination reports of 
record, dated November 2001 and June 2003, reveal diagnoses 
of depressive disorder and alcohol dependence.  Review of the 
veteran's service medical records does not reveal any 
diagnosis of any psychiatric disorders during service.  
Psychological evaluation of the veteran was normal on 
separation examination in April 1968, and the veteran did not 
report having depression or nervous trouble on the 
accompanying report of medical history.  

The preponderance of the evidence is against the claim for 
service connection for a psychiatric disorder, to include 
depression and alcohol dependence.  There is no medical 
evidence showing a diagnosis of either disorder during 
service.  There is no competent medical evidence linking the 
veteran's current psychiatric disorder to his military 
service.  Moreover, direct service connection for alcohol 
dependence is precluded as a matter of law.  Accordingly, 
service connection must be denied.

E.  Gastric Ulcer

The veteran claimed service connection for an ulcer 
condition.  A VA general medical examination dated in 
November 2001 diagnosed status post partial gastrectomy and 
status post gastric ulcer.  The veteran reported that he had 
a gastrectomy 15 years earlier.  Abdominal examination 
revealed a status post gastric ulcer with partial gastrectomy 
which was then asymptomatic.  Upon VA examination in June 
2003, the prior medical history section noted a history of 
surgery of subtotal gastrectomy for a bleeding duodenal 
ulcer.  The examiner, however, did not provide a current 
diagnosis of a gastric ulcer.   

The preponderance of the evidence is against the veteran's 
claim for service connection for a gastric ulcer.  The 
service medical records do not reveal the presence of a 
gastric ulcer nor was one shown to a compensable degree 
within a year of separation from service nor is a gastric 
ulcer one of the disabilities for which service connection 
may be granted on the presumptive basis of exposure to Agent 
Orange.  Moreover, the evidence does not show the presence of 
a current gastric ulcer disability nor is there any evidence 
of record showing that any claimed gastric ulcer disability 
is related to service.  Again, "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  . . .  
In the absence of proof of present disability there can be no 
valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997); 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  As such, 
service connection must be denied.  


F.  Conclusion

Finally, in reaching the decisions above the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension, to include as a residual 
of exposure to Agent Orange during service, is denied.

Service connection for hypothyroidism, to include as a 
residual of exposure to Agent Orange during service, is 
denied.

Service connection for epilepsy, to include as a residual of 
exposure to Agent Orange during service, is denied.

Service connection for a psychiatric disorder, to include 
depression and alcohol dependence, is denied.

Service connection for a gastric ulcer is denied.  



REMAND

One of the veteran's claims involves whether new and material 
evidence has been submitted to reopen a claim for service 
connection for duodenal ulcer disease.  Service connection 
for this disability was previously denied, and that decision 
is final.  During the pendency of this appeal, the Court 
issued a decision which held that, in the context of a claim 
to reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.   See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  The Court further explained that the VCAA 
requires, in the context of a claim to reopen, that VA look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial. See Id.

In this case, the RO issued the veteran notice letters in 
March 2004 and March 2006.  While the 2004 letter did discuss 
generally the concept of new and material evidence to reopen 
the claim for service connection for a duodenal ulcer, it did 
not provide all the necessary notice as specified by Kent.  
Accordingly, the Board finds action by the RO is required to 
satisfy the notification provisions of the VCAA in accordance 
with Kent, supra.

Review of the November 2005 Statement of the Case (SOC) and 
the January 2007 Supplemental Statement of the Case (SSOC) 
also reveals that neither document provided the veteran with 
the law and regulations related to finality and new and 
material evidence to reopen a previously denied claim.  The 
veteran should be provided this information in a SSOC.  

With respect to the veteran's claims for service connection 
for skin disabilities related to Agent Orange exposure a VA 
examination appears warranted.  The veteran has submitted a 
copy of a VA consultation request which indicates a possible 
relationship between Agent Orange exposure and his claimed 
skin disabilities.  As such, a Compensation and Pension 
examination should be conducted.  

The  Court has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Also, complete copies of the veteran's VA medical treatment 
records from April 2004 to the present should be requested.  
Records generated by VA are constructively included within 
the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The veteran should be provided with 
notice of what constitutes new and 
material evidence, to reopen his claim 
for service-connection for a duodenal 
ulcer, as set forth in Kent v. 
Nicholson, 20 Vet. App. 1, 9 (2006).

2.  Request complete copies of the 
veteran's medical treatment records for 
the period of time from April 2004 to the 
present from VA Medical Center San Juan, 
Puerto Rico.  

3.  The veteran should be accorded the 
appropriate examination for skin 
disabilities.  The report of examination 
should include a detailed account of all 
manifestations of skin disorders found to 
be present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to indicate if it is as least as 
likely as not that any current skin 
disorder found to be present is related to 
Agent Orange exposure during active 
service or any other aspect of service.  
The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

4.  Following the above, readjudicate 
the appellant's claims.  If any benefit 
on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued and the appellant and 
he should be afforded an opportunity to 
respond.  Specifically, the SSOC must 
contain the law and regulations 
pertaining to reopening of previously 
denied claims.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


